Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2020

                                      No. 04-19-00744-CR

                                    Marshall Hondo RILEY,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-10-166-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        After this court granted two extensions totaling forty-six days, appellant’s brief was due
to be filed on February 28, 2020. On March 1, 2020, appellant filed a brief and a “Motion to
Permit Late-Filed Brief.” The motion is GRANTED. It is ORDERED that appellant’s brief filed
March 1, 2020 is accepted as timely.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court